EEE INES NLS

*

DISTRICFCOURT OF MARYLAND FOR Worcester County

 

Located at 301 Commerce Street, Snow Hill, Maryland 21863 Case No. 0BJ79293
STATE OF MARYLAND VS. BROWN, HERSCHEL
127 FLOWER ST

BERLIN, MD 21811-0000
Hearing or Triai Date: ,

CCH: no, SID; -
LID: , DL#: /
Race. 1 Sex:M Ht: 5'08" Wt: 148 Hair: Eyes:
DOB: 07/16/1948 Phone(H): Phone(W):
Charge | Statute | AR/Citation | CJISCode Charge | Statute | AR/Citation | CUISCode

DRIVING VEH. ON HWY. AT SPEED EXCEEDING LIMIT [ TA 214 801.1 | OBJ79292 ©
PERSON DRIVING MOTOR VEH. ON (HWY., PUBLIC USE PROPERTY) ON SUSPENDED LIC. & PRIVILEGE | TA 16 303 C | 0BJ79293
GIVE FALSE NAME TO POLICE | TA 16 112 E | 0BJ79294

BAIL BOND
KNOW ALL PERSONS BY THESE PRESENTS:
That I/we, the undersigned, jointly and severally acknowledge that I/we, our personal representatives, successors, and
assigns are held and firmly bound unto the State of Maryland i in the penalty sum of $15,000.00
(Fifteen Thousand Dollars)
without collateral security.

THE CONDITION OF THIS BOND IS that the Defendant personally appear, as required, in any court in which the
charges are pending, or in which a charging document may be filed based on the same acts or transactions, or to which
action may be transferred, removed, or, if from the District Court, appealed.

If, however, the Defendant fails to perform the foregoing condition, this bond shall be forfeited forthwith for payment

of the above penalty sum in accordance with law.
IT IS AGREED AND UNDERSTOOD that this bond shall continue in full force and effect until discharged pursuant

of Rule 4-217.

IN ail fs hel ese presents have been executed under seal this 30th day of August, 2014.

 

 

 

 

 

 

 

 

Defendant: “ Hel eh. gl (SAL) Address: (SEAL)
Defendant
Pers.Surety: (SEAL) Address:
. Surety
Surety/Ins: (SEAL) Address: :
Surety-Insurer
By Bondsman: (SEAL) Address: “
“fe Power of Attomey No.
SIGNED, sealed, and acknowledged before me: . My 4
Date: 08/30/2014 Commissioner: LM V4 ID: 2102

 

For Worcester County eM A

;
é
